              Case 2:17-cr-00210-TLN Document 140 Filed 08/20/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-210 TLN

12                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
13                          v.

14   PARMINDER SINGH,

15                                Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the four-page document pertaining to defendant

19 Parminder Singh, and government’s Request to Seal shall be SEALED until further order of this Court.

20          It is further ordered that access to the sealed documents shall be limited to the government and

21 counsel for the defendant.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

24 the government’s request, sealing the government’s submission serves a compelling interest. The Court

25 further finds that, in the absence of closure, the compelling interests identified by the

26 ///

27 ///

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
              Case 2:17-cr-00210-TLN Document 140 Filed 08/20/21 Page 2 of 2

 1 government would be harmed. In light of the public filing of its notice to seal, the Court further finds

 2 that there are no additional alternatives to sealing the government’s request and the four-page document

 3 pertaining to defendant that would adequately protect the compelling interests identified by the

 4 government.

 5 Dated: August 19, 2021

 6

 7                                                             Troy L. Nunley
 8                                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      GOVERNMENT’S NOTICE
